
	

114 S157 IS: No Obamacare Mandate Act
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 157
		IN THE SENATE OF THE UNITED STATES
		
			January 13, 2015
			Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To repeal the medical device tax and the employer and individual responsibility requirements of the
			 Patient Protection and Affordable Care Act.
	
 1.Short titleThis Act may be cited as the No Obamacare Mandate Act.2.Repeal of medical device excise tax(a)In generalChapter 32 of the Internal Revenue Code of 1986 is amended by striking subchapter E.(b)Conforming
 amendments(1)Subsection (a) of section 4221 of the Internal Revenue Code of 1986 is amended by striking the last sentence.(2)Paragraph (2) of section 6416(b) of such Code is amended by striking the last sentence.(c)Clerical
 amendmentThe table of subchapter for chapter 32 of the Internal Revenue Code of 1986 is amended by striking the item related to subchapter E.(d)Effective
 dateThe amendments made by this section shall apply to sales after December 31, 2012.3.Repeal of individual responsibility requirementSections 1501 and 1502 and subsections (a), (b), (c), and (d) of section 10106 of the Patient Protection and Affordable Care Act (and the amendments made by such sections and subsections) are repealed and the Internal Revenue Code of 1986 shall be applied and administered as if such provisions and amendments had never been enacted.4.Repeal of employer responsibility requirementSections 1513 and 1514 and subsections (e), (f), and (g) of section 10106 of the Patient Protection and Affordable Care Act (and the amendments made by such sections and subsections) are repealed and the Internal Revenue Code of 1986 shall be applied and administered as if such provisions and amendments had never been enacted.
		
